DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, Species I-b (i.e., claims 1-7 and 9-10) in the reply filed on 09/01/21 is acknowledged.  The traversal is on the ground(s) that “…although Inventions I and II do not share the same sub-classification but they do share the same classification. Inventions I and II are not directed to divergent subject matter but are in fact both related to a polymer electrolyte fuel cell and methods for manufacturing it. Accordingly, any potential prior art will most likely be applicable to both inventions I and II. Moreover, inventions I and II will not raise different non-prior art issues. As such, weighing various factors in fact illustrates very little burden, if any at all…”.  This is not found persuasive because the issues of claiming or having claims directed to two (2) different statutory and independent inventions or inventive groups (i.e. an apparatus per se: a polymer electrolyte fuel cell; and a process per se: methods for manufacturing a polymer electrolyte fuel cell) are divergent. Although there may be some overlap in the searches of the two groups, there is no reason to believe that the searches would be identical, or equally applicable to the specifics of the claimed subject matter of each group invention as delineated in the restriction requirement dated 07/14/21. Furthermore, the examination of apparatus claims per se is based on a different criteria from that of two different and independent methods claims, hence the examination of the two is not necessarily co-extensive, is not in the same field of search or art, and/or is not in the same classification area. In addition, the two groups have separate classifications, different fields of search, and/or separate . 
The requirement is still deemed proper and is therefore made FINAL.

Priority
Acknowledgment is made of applicant’s claim for domestic priority under 35 U.S.C. 119 (e). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/15/20 was considered by the examiner.
Drawings
The drawings were received on 04/03/20.  

Claim Objections
Claims 1-7 and 9-10 are objected to because of the following informalities: all abbreviated terms (i.e., “PEFC”) must be changed to their non-abbreviated form and/or expanded nomenclature/terminology as to have a clear understanding of the claim language.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the structural/electrochemical components of the polymer electrolyte fuel cell recited therein (i.e., first/second electrodes wherein the first electrode includes a coaxial nanowire electrode) are insufficient to obtain a working or functional fuel cell. That is, since a working or functional fuel cell unit, at a minimum, requires a pair of electrodes including gas diffusion component/catalyst, respectively, an electrolyte component/membrane interposed between the electrodes and separator/separating plates for reactant distributions, it is not understood how applicant’s fuel cell is, indeed, a functional fuel cell without all of the above-mentioned components/elements. In other words, applicant’s fuel cell omits essential elements and/or essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections or the elements. Applicant is therefore requisitioned to provide a technical explanation of how the claimed fuel cell is a working fuel cell and/or to come forward with objective/sound evidence demonstrating the functionality of the claimed fuel cell as instantly claimed [sic]
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al 2018/0294500 in view of either: (a) Niu et al 2006/0188774, or (b) Sridhar 2006/0040168.


As to claims 1, 3 and 5-7:
Yang et al disclose that it is known in the art to make a solid polymer electrolyte fuel cells (also known as proton exchange membrane fuel cells) (0003) employing a proton conducting, solid polymer membrane electrolyte between two electrodes (i.e., a cathode and an anode); appropriate catalyst compositions (typically supported platinum or platinum alloy compositions) are employed at each electrode to increase the reaction rate. Yang et al disclose that a structure comprising a membrane electrolyte sandwiched between these two electrodes is known as a membrane electrode assembly (MEA) (0003).
As to claims 2 and 4:
Yang et al disclose porous gas diffusion layers (GDLs) are employed adjacent the two electrodes to assist in diffusing the reactant gases evenly to the electrodes; an anode flow field plate and a cathode flow field plate, each comprising numerous fluid distribution channels for the reactants, are provided adjacent the anode and cathode GDLs respectively to distribute reactants to the respective electrodes and to remove by-products of the electrochemical reactions taking place within the fuel cell (0003)
As to claims 9-10:
	Yang et al disclose the solid polymer electrolyte fuel cell comprising the electrolyte comprising an electrolyte ionomer, a cathode comprising a cathode catalyst and cathode ionomer, and an anode comprising an anode catalyst and anode ionomer (0013; see CLAIM 1). 
Yang et al teach a solid polymer fuel cell according to the foregoing description. However, the preceding reference does not expressly disclose the specific nanowire electrode/nanowire component(s).

As to claims 1, 6-7 and 9-10:
	In this respect:
(a) Niu et al disclose that it is known in the art to make a fuel cell (Abstract) including a membrane electrode assembly comprising nanowire-based electrodes (Abstract; 0003; 0012; 0042; FIGURE 4B)

    PNG
    media_image1.png
    373
    405
    media_image1.png
    Greyscale

(b) Sridhar discloses that it is known in the art to make a fuel cell (0003) including an electrolyte, a first electrode and a second electrode wherein at least the first electrode comprises a nanostructured material such as a nanowire (Abstract; 0002; 0013-0014; 0015-0017; 0020; see Figure 4B).

    PNG
    media_image2.png
    205
    223
    media_image2.png
    Greyscale

	In view of the above, it would have been within the purview of a skilled artisan prior to the effective filing date of the claimed invention to use the specific nanowire electrode/nanowire component of either Niu et al or Sridhar as the electrode(s) in the fuel cell of Yang et al because: (a) Niu et al teach that their invention provides a novel nanowire composite membrane electrode assembly/catalyst support assembly that provides a highly porous material with a high surface area, a high structural stability and a continuum structure, thereby maximizing catalyst 2) of the fuel cell and decreases the cost per watt of the fuel cell. Further, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. Stated differently, combining prior art elements according to known methods to yield predictable results is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282. The examiner can normally be reached Monday-Thursday (8:00 am-6:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara L. Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAYMOND ALEJANDRO/
Primary Examiner
Art Unit 1727